        Case 5:21-cv-00217-TES Document 11 Filed 09/07/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF GEORGIA
                                    MACON DIVISION


JOE HAND PROMOTIONS, INC.,

                       Plaintiff,

               - against -                     CASE NO.: 5:21-cv-217-TES

THE CHOCOLATE ROOM, INC. d/b/a
THE CHOCOLATE ROOM and
PRENTICE LOWE,

                       Defendants.


         ORDER GRANTING DEFAULT JUDGMENT AGAINST DEFENDANTS

       Default having been entered in this action on or about September I, 2021 and August 17,

2021 against Defendants The Chocolate Room, Inc. d/b/a The Chocolate Room and Prentice Lowe,

respectively, and the application for and declaration in support of default judgment having been

filed on or about September 3, 2021, and having been served on Defendants The Chocolate Room,

Inc. and Prentice Lowe and notice given and no appearance by the Defendants having been made in

person or in writing and all other requirements for entry of Default Judgment pursuant to Federal

Rule Civil Procedure 55 having been ce1tified to by Plaintiffs counsel, now therefore,

       IT IS HEREBY ORDERED AND ADJUDGED that JUDGMENT be entered against

Defendants The Chocolate Room, Inc. d/b/a The Chocolate Room and Prentice Lowe and in favor

of Joe Hand Promotions, Inc., as follows:

       a. Statutory damages (pursuant to 47 U.S.C. § 605 (e)(3)(C)(i)(II)): in the amount of

           $_ _ _ _ for the unlawful exhibition of Plaintiff's Program,

       OR
       Case 5:21-cv-00217-TES Document 11 Filed 09/07/21 Page 2 of 2




          $   \I U)t::J   in statutory damages (pursuant to 47 U.S.C. 553 § (c)(3)(A)(ii)):

          based of finding of willfulness for the unlawful commercial exhibition PlaintifPs

          Program; and,

      b. Enhanced damages (pursuant to 47 U.S.C. § 605 (e)(3)(C)(ii)) in the amount of$_



      Accordingly, JUDGMENT IS ENTERED IN ACCORDANCE WITH THE

FOREGOING IN THE SUM OF                I~   'UJ~ _'II/!,,   plus attorneys' fees in the amount of

$3,342.50, for total judgment amount of f'f     '5&fi,. t; 0      along with costs in an amount

to be determined by the Court and claimed by the Plaintiff on a Costs Bill to be filed

                  14) days from the date of this order.




                                                               Dated:




                                                  2
